DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/20 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 09/30/20, claims 1-4, 6, 10-11, 31-34, 36, 38, 41-44, and 46-48 have been amended, claims 7-9, 12-30, 37, and 39-40 have been canceled, claims 45 and 49 have been withdrawn, claims 50-53 have been newly added.

Response to Amendment
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 09/30/20 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-5, 10, 31-35, 38, 40, 42-44, 46-48, and 50-53 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bradski et al (2016/0026253 A1) in view of Popovich et al (2019/0041634 A1), ELLSWORTH (2014/0267941 A1), and Wahl et al (2006/0001954 A1).
Regarding claims 1 and 31, Bradski et al discloses a head-mounted display (HMD) device, and one or more tangible, non-transitory computer readable media for a head-mounted display (HMD) device, comprising a plurality of instructions that, when executed, cause a processor/controller to perform the following method (paras. [0170-0175]), comprising:
at least one projector (644) for displaying (Fig. 20; paras. [0029], [0432], [0435], [0246-0250]);
a plurality of displays arranged in parallel with each other, each of the displays (33, 62, 378) being associated with one of a plurality of focal lengths (parameter) (abs.; paras. [0180], [0184], [0197-0200], [0330-0334], [0818]);
lenses (at least 138, 139) to provide a view of a three-dimensional (3D) scene (paras. [0234-0248]); and
a controller/means to:
request or perform a rendering of the multiple focus images and eye tracker information relating to a tracking of one or more eyes of a user of the HMD device, wherein the eye tracker information including orientation and pupil dilation/constriction of the user (paras. [0157], [0247-0250], [0411], [0429], [0550], [0565], [0774], [0780], [0815], [0896], [0900], [0031], [0199], [0233]); and
display, via the at least one projector (as discussed above), a frame/image(s) of the 3D scene, the frame viewable at the focal lengths/distance(s), the frame/image(s) including a plurality of focal layers/stack relating to the rendering of the multiple focus images, ones of the respective ones of the focal lengths/distances (paras. [0247-0250], [0411], [0429]).
Bradski et al further teaches that a frame sequential multi-focal/focus (images) display approach may be used in conjunction with a number of the display system, wherein the high dynamic range driving may be conducted in tandem with the focus plane addressing function to comprise a high dynamic range multi-focal/focus 3D display, and the focal distance/length control mechanism of the eye (paras. [0248], [0285], [0008]).   
As an additional support, Popovich et al teaches eye tracking head-mounted display (HMD) device comprising left and right eye trackers being used in a light field display, wherein the light field displays provide imagery at multiple focal/focus planes, wherein the eye tracker information includes orientation and pupil dilation/constriction of the user, thereby supporting continuous accommodation of the eye throughout a finite depth of field, wherein the left and right eye trackers triangulate the left and right eye gaze intersections to determine the depth of the feature being observed (Figs. 41-42; paras. [0207], [0235], [0005], [0176]).
Bradski et al does not seem to particularly disclose:
a plurality of scatter shutters, each of the plurality of scatter shutters being associated a respective focal length; 
display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters; and
vary a transparency of the scatter shutters based on the eye tracker information.
However, ELLSWORTH teaches system/method for controlling the focus depth of projected images comprising:
a plurality of scatter shutters (1420-1460; note that these are scattered), each of the plurality of scatter shutters being associated a respective focal length, and a transparent (T) mode or a reflective (R) mode of the respective scatter shutters, in order to allow for programming and controlling the depth of each region independently (Fig. 14; para. [0046]).
Furthermore, as an additional support, Wahl et al teaches a scattered shutter used in combination with a single illumination source to provide bright field illumination for autofocus purposes and scatter light illumination for imaging purposes (para. [0011]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the head-mounted display (HMD) device as taught by Bradski et al to incorporate/combine Popovich et al and ELLSWORTH’s teachings as above so as to request or perform a rendering of multiple focus images based on the eye tracker information relating to the tracking of one or more eyes of the user of the HMD device, wherein the multiple focus images correspond to one or more of the focal lengths, thereby deriving a high dynamic range multi-focal/focus 3D display comprising the focal distance/length control mechanism of the eye and supporting continuous accommodation of the eye throughout a finite depth of field, wherein the left and right eye trackers triangulate the left and right eye gaze intersections to determine the depth of the feature being observed (reasoning/motivation with proper rational emphasized), and further include the plurality of scatter shutters, each of the plurality of scatter shutters being associated the respective focal length, display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters, and vary the transparency of the scatter shutters based on the eye tracker information, in order to allow for programming and controlling the depth of each region of shutters independently and provide bright field illumination for autofocus purposes and scatter light illumination for imaging purposes.
Regarding claims 42 and 46, Bradski et al discloses one or more tangible, non-transitory computer readable media for a head-mounted display (HMD) device, comprising a plurality of instructions that, when executed, cause a processor/controller to perform the following method (paras. [0170-0175]), comprising:
request or perform a rendering of the multiple focus images and eye tracker information relating to a tracking of one or more eyes of a user of the HMD device, wherein the eye tracker information including orientation and pupil dilation/constriction of the user, wherein the multiple focus images correspond to a plurality of focal lengths/distances, and a plurality of lenses (at least 138, 139) of the HMD device to provide a view of a three-dimensional (3D) scene (paras. [0234-0248]) (paras. [0157], [0247-0250], [0411], [0429], [0550], [0565], [0774], [0780], [0815], [0896], [0900], [0031], [0199], [0233]); and
display, via the at least one projector (as discussed above), a frame/image(s) of the 3D scene, the frame viewable at the focal lengths/distance(s), the frame/image(s) including a plurality of focal layers/stack relating to the rendering of the multiple focus images, ones of the focal layers/stacks generated at respective ones of the focal lengths/distances (paras. [0247-0250], [0411], [0429]).
Bradski et al further teaches that a frame sequential multi-focal/focus (images) display approach may be used in conjunction with a number of the display system, wherein the high dynamic range driving may be conducted in tandem with the focus plane addressing function to comprise a high dynamic range multi-focal/focus 3D display, and the focal distance/length control mechanism of the eye (paras. [0248], [0285], [0008]).   
As an additional support, Popovich et al teaches eye tracking head-mounted display (HMD) device comprising left and right eye trackers being used in a light field display, wherein the light field displays provide imagery at multiple focal/focus planes, wherein the eye tracker information includes orientation and pupil dilation/constriction of the user, thereby supporting continuous accommodation of the eye throughout a finite depth of field, wherein the left and right eye trackers triangulate the left and right eye gaze intersections to determine the depth of the feature being observed (Figs. 41-42; paras. [0207], [0235], [0005], [0176]).
Bradski et al does not seem to particularly disclose:
the multiple focus images correspond to the plurality of focal lengths/distances associated with each of a plurality of scatter shutters of the HMD device to be used with a plurality of lenses of the HMD device to provide a view of a three-dimensional (3D) scene;
display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters; and
vary a transparency of the scatter shutters based on the eye tracker information.
However, ELLSWORTH teaches system/method for controlling the focus depth of projected images comprising:
a plurality of scatter shutters (1420-1460; note that these are scattered), each of the plurality of scatter shutters being associated a respective focal length, and a transparent (T) mode or a reflective (R) mode of the respective scatter shutters, in order to allow for programming and controlling the depth of each region independently (Fig. 14; para. [0046]).
Furthermore, as an additional support, Wahl et al teaches a scattered shutter used in combination with a single illumination source to provide bright field illumination for autofocus purposes and scatter light illumination for imaging purposes (para. [0011]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the head-mounted display (HMD) device as taught by Bradski et al to incorporate/combine Popovich et al and ELLSWORTH’s teachings as above so as to request or perform a rendering of multiple focus images based on the eye tracker information relating to the tracking of one or more eyes of the user of the HMD device, the multiple focus images correspond to the plurality of focal lengths/distances associated with each of the plurality of scatter shutters of the HMD device to be used with the plurality of lenses of the HMD device to provide the view of the three-dimensional (3D) scene, thereby deriving a high dynamic range multi-focal/focus 3D display comprising the focal distance/length control mechanism of the eye and supporting continuous accommodation of the eye throughout a finite depth of field, wherein the left and right eye trackers triangulate the left and right eye gaze intersections to determine the depth of the feature being observed (reasoning/motivation with proper rational emphasized), 
display, via the at least one projector, the frame/image(s) of the 3D scene on the scatter shutters, and vary the transparency of the scatter shutters based on the eye tracker information, in order to allow for programming and controlling the depth of each region of shutters independently and provide bright field illumination for autofocus purposes and scatter light illumination for imaging purposes.
Regarding claims 2, 32, 43, and 47, Bradski et al discloses, wherein the displays comprise transparent organic light emitting diode displays (OLED)(para. [0197]).
Furthermore, ELLSWORTH teaches scatter shutters as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize the scatter shutters include transparent organic light emitting diode displays for substantially the same reason/rational as discussed above.
Regarding claims 3 and 33,  Bradski et al discloses a frame sequential multi-focal display and variable focus lens, wherein each line or pixel may be displayed/presented and dynamically focused through the variable focus lens to be perceived at a different focal distance from eye of viewer (para. [0248]).
Furthermore, ELLSWORTH teaches scatter shutters as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that the scatter shutters would be arranged in focal length/distance sequence starting from closest to the lenses to a scatter shutter farthest from the lenses for substantially the same reason/rational as discussed above.
Regarding claims 4, 34, 44, and 48, Bradski et al discloses, wherein the lenses are to be on state when the 3D scene is to be displayed, wherein the 3D scene is to be associated with an augmented reality experience (paras. [0894], [0872], [0909], [0949]), wherein the lenses are to be off when the displays are to allow visible light to pass through to the lenses (paras. [0379], [0445]).
Furthermore, ELLSWORTH teaches scatter shutters as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that the lenses are to be off when the scatter shutters allow visible light to pass through to the lenses for substantially the same reason/rational as discussed above.
Regarding claims 5 and 35, Bradski et al discloses, wherein the 3D scene is associated with a virtual reality experience (paras. [0218], [0516-0521]).

Regarding claims 10 and 40, Bradski et al discloses the displays comprise transparent organic light emitting diode displays (OLED)(para. [0197]) and a controller (70)(para. [0215]), wherein the displays are to allow the visible light to pass through by turning (changing to) transparent in order to allow for transmission of at least some light from the local environment (paras. [0442], [0894], [0909]).
Furthermore, ELLSWORTH teaches scatter shutters and the transparent (T) mode as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that the scatter shutters are to allow the visible light to pass through by turning (changing to) transparent (mode) in response to a signal from the controller in order to allow for transmission of at least some light from the local environment. 
Regarding claim 38, ELLSWORTH teaches the scatter shutters include 3 or more scatter shutters (1420-1460).
Regarding claim 50, ELLSWORTH teaches, wherein the scatter shutters are arranged in a stack (Fig. 14).
Regarding claim 51, ELLSWORTH teaches, wherein a first projector (2310, on a left side) of the at least one projector is mounted to a first (left) side of the HMD device and a second projector (2310, on a right side) of the at least one projector is mounted to a second (right) side of the HMD device opposite the first side (Figs. 23-24; paras. [0516-0517], [0533-0534]).
Regarding claim 52, ELLSWORTH teaches, wherein the first projector (2310, on a left side) corresponds to a left eye of the user and the second projector (2310, on a right side) corresponds to a right eye of the user (Figs. 23-24; paras. [0516-0517], [0533-0534]).
Regarding claim 53, ELLSWORTH teaches, wherein the transparency of the scatter shutters is varied by changing the scatter shutters between opaque (closed mode) and clear (transparent mode) (para. [0046]).

8.	Claims 6 and 36 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bradski et al (2016/0026253 A1), Popovich et al (2019/0041634 A1), ELLSWORTH (2014/0267941 A1), and Wahl et al (2006/0001954 A1) as applied to claims 1 and 31 above, respectively, and further view of Hong et al (2007/0097277 A1).
Regarding claims 6 and 36, Chopra et al teaches a plurality of lens arrays, wherein the lens arrays generates a plurality of focal stack views for a plurality of different user’s focus as discussed above.
Furthermore, Hong et al teaches head mounted display with eye accommodation comprising using tunable focus micro lens array eye to produce eye accommodation information, wherein a LCD panel displays stereoscopic/3D images and uses tunable focus micro lens array to change the diopter of the display pixels to further provide eye accommodation information (abs. paras. [0001], [0006], [0013]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the head-mounted display (HMD) device as taught by Bradski et al to incorporate/combine Chopra et al and Hong et al’s teachings as above so that the lenses include a plurality of lens arrays including micro lens arrays, wherein the lens arrays expand a size of an eye box by generating a plurality of focal stack views for a plurality of different eye positions, thereby producing eye accommodation information using the micro lens arrays for head mounted 3D displays.

9.	Claims 11 and 41 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bradski et al (2016/0026253 A1), Popovich et al (2019/0041634 A1), ELLSWORTH (2014/0267941 A1), and Wahl et al (2006/0001954 A1) as applied to claims 1 and 31 above, respectively, and further view of Hua et al (2019/0260982 A1).
Regarding claims 11 and 41, the combination of Bradski et al, Popovich et al, ELLSWORTH, and Wahl et al does not seem to particularly disclose, wherein the frame of the 3D scene is to appear in focus, and to provide a parallax effect.
However, Hua et al teaches a wearable 3D augmented reality display comprising rendering the true lightfield of a 3D scene reconstructed optically and thus accurate focus cues for digital information placed across a large depth range, and providing/achieving full parallax 3D object reconstruction and visualization in a very compact form suitable for a wearable system, in order to alleviate most of the limitations in a conventional autostereoscopic display and can be effectively utilized for addressing the accommodation-convergence discrepancy problem in conventional HMD systems (para. [0023]).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the head-mounted display (HMD) device as taught by Bradski et al to incorporate/combine Hua et al’s teaching as above so that the frame of the 3D scene is to appear in focus, and to provide a parallax effect, in order to alleviate most of the limitations in a conventional autostereoscopic display and can be effectively utilized for addressing the accommodation-convergence discrepancy problem in conventional HMD systems.

Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Smart et al (2012/0044493 A1), Dynamic and depolarized light scattering colloid analyzer.

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483